Citation Nr: 1307666	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  08-09 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to February 1965.  This matter comes to the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a Board hearing before the undersigned in July 2010, and the transcript is of record.

By way of history, this case returns to the Board following a Board remand in February 2012.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but another remand is necessary in this matter for the following reasons: (1) to allow the Veteran, as per his request, an opportunity to submit additional private medical records, and (2) to obtain an addendum medical opinion which considers the entire evidence of record, to include the Veteran's lay statements and any recently submitted medical evidence.

The Veteran avers that his current hearing loss is due to noise exposure incurred in service.  His military occupational specialty was weather observer.  The Veteran has testified that he was exposed to aircraft noise without hearing protection in service.

The Veteran was afforded a VA examination in October 2006, where the diagnosis was bilateral severe sensorineural hearing loss.  The examiner opined that the most likely etiology of the hearing loss was cochlear otosclerosis.  The examiner also noted that although the Veteran provided a history of in-service noise exposure, his hearing levels were not impacted by such noise.  The examiner believed that hearing loss resulting from acoustic trauma occurs within the time frame of exposure and not with a delayed onset.  

Subsequent private medical records reveal that the Veteran was treated by Dr. JM, who explained in a July 2010 letter that the Veteran has had problems with hearing since the military, which is inconsistent with simple presbycusis (age-related hearing loss).  Dr. JM noted that the Veteran first received hearing aids at the age of 40, which he believed was unheard of for age-related hearing loss.  He opined that there was a definite possibility that the Veteran's hearing loss could be related to his time in service.  

Pursuant to a Board remand, the Veteran was afforded another VA examination in June 2012.  In an addendum opinion following a physical examination, the examiner noted a review of the claims file, to include service treatment records, and provided an opinion that the Veteran's hearing loss is less likely caused by or a result of an event in military service.  She based her opinion on her current knowledge of cochlear physiology as she believed there is no sufficient scientific basis for the existence of delayed onset hearing loss (citing Noise and Military Service - Implications for Hearing Loss and Tinnitus).

In letters submitted in October 2012 and January 2013, the Veteran indicated that he would like to submit additional medical evidence pertaining to his appeal, and requested additional time for submission.  In his January 2013 letter, the Veteran claimed that he had a recent examination with his ear, nose, throat (ENT) physician, Dr. JM, and that he was awaiting results of that examination, which was promised to be delivered to him.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  Thus, after obtaining the appropriate releases, VA must attempt to obtain such medical records from Dr. J.M.

Additionally, in light of any recent medical evidence submitted, an addendum medical opinion needs to be sought from an appropriate specialist which takes into account the medical findings from Dr. JM.  Moreover, the VA examiner did not fully address all the requests from the prior Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  The examiner did not address that the Veteran was in receipt of hearing aids in 1991.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include recent January 2013 records from Dr. JM.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. After any additional records are associated with the claims file, and only if the benefit sought on appeal is not granted, obtain a medical opinion with an appropriate specialist to determine whether the Veteran's hearing loss disability is related to his noise exposure in service.  The Board accepts as fact the following: 

*The Veteran's military occupational specialty was weather observer in the Air Force, which involved being exposed to loud noise from aircraft carriers (without any hearing protection).

*The Veteran's post-service civilian job did not involve exposure to loud noises.

*The Veteran received hearing aids in 1991.

The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  

The examiner must provide an opinion, in light of the service and post-service medical evidence of records, lay statements by the Veteran, and knowledge of hearing loss patterns, as to whether the Veteran's current hearing loss disability is at least as likely as not (50 percent probability or more) caused by noise exposure in service.  The examiner must address the prior medical opinions of record.  The examiner must also note that any hearing loss tests required to be converted from ASA units to ISO units have been converted.

The examiner must also specifically address any medical principles which apply to the facts and medical issues at hand, to include the known causes of hearing loss and whether the Veteran's current pattern of hearing loss is consistent with noise-induced hearing loss.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating an opinion.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


